284 So. 2d 454 (1973)
David ROKER, Appellant,
v.
The STATE of Florida, Appellee.
No. 73-641.
District Court of Appeal of Florida, Third District.
October 24, 1973.
Phillip A. Hubbart, Public Defender, and Lewis S. Kimler, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and Joel D. Rosenblatt, Asst. Atty. Gen., for appellee.
Before BARKDULL, C.J., and PEARSON and HAVERFIELD, JJ.
*455 PER CURIAM.
The appellant was found guilty of robbery by a jury; he was sentenced to twenty years in prison. The proof of appellant's guilt was overwhelming. On this appeal, he claims error upon the court's refusal to give one of his requested instructions. Prejudicial error is not presented by the record because (1) the substance of the instruction was adequately covered in the court's charge; see Mackiewicz v. State, Fla. 1959, 114 So. 2d 684, 691; and (2) even if the refusal of the requested instruction was error it was not prejudicial error. See Hargrett v. State, Fla.App. 1971, 255 So. 2d 298, 299.
Affirmed.